Title: To Alexander Hamilton from Tobias Lear, 16 January 1790
From: Lear, Tobias
To: Hamilton, Alexander


United StatesJanuary 16th. 1790.
Sir
By order of the President of the United States, I transmit you the copy of a Report from the Post Master General accompanyed with the Draft of a bill respecting the establishment of the Post Office, to the end that the same may be laid before the house of representatives, with any remarks or suggestions, which may appear to you proper, in relation to the Finances.
I have the honor to be with perfect respect   Sir   Your most Obt. Servant
Tobias LearSecretary to the President of the United States
 